Exhibit 10.1

 

DEPOMED, INC.

 

WAIVER AND RELEASE AGREEMENT

 

In connection with my retirement, Depomed, Inc. has offered to pay me
certain benefits (the “Benefits”) as described herein, which were offered to me
in exchange for my agreement, among other things, to waive all of my claims
against and release Depomed, Inc. and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to
as the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to (1) any existing right I have to
indemnification, contribution and a defense, (2) any directors and officers and
general liability insurance coverage, (3) any rights I may have as a shareholder
of the Company, (4) any rights I have to the Benefits, (5) rights to vested
benefits under the Company’s benefit plans and (6) any rights which cannot be
waived or released as a matter of law.

 

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least twenty-one (21)
calendar days from the day I received a copy of this Waiver and Release to
sign it.

 

I understand and agree that my employment with Depomed, Inc. will terminate
on July 31, 2017 or such earlier date as mutually agreed between me and the
Company (such date the “Separation Date”), but that I will remain a full-time
employee of Depomed, Inc. until the Separation Date. I agree that on the
Separation Date my employment with the Company will cease and I will no longer
hold any positions as an employee, officer or director of the Company or
any Affiliate.

 

In consideration for (i) executing and not revoking this Agreement, (ii) on
the Separation Date, executing and not revoking the Supplemental Release
attached hereto as Exhibit A, and (iii) complying with this Agreement and the
Supplemental Release, the Company will provide me with the following Benefits:

 

(i)        A lump sum cash payment equal to my current annual base salary,
or $372,300 (less applicable taxes and withholdings), payable on the first
regular payroll date of the Company in January 2018,

 

(ii)       a lump sum cash payment equal to a pro-rata portion (seven-twelfths
(7/12)) of the annual bonus I would have earned for 2017 based on actual
performance of the Company (i.e., based on the Company’s achievement of
its corporate objectives as determined by the Company’s Board of Directors) over
the entire year (less applicable taxes and withholdings), payable in 2018 at the
same time annual bonuses are paid to executives generally,



 

--------------------------------------------------------------------------------

 



(iii)      payment by the Company of the full cost of the health insurance
benefits provided to me and my spouse and dependents, as applicable, immediately
prior to the Separation Date pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or other
applicable law through the earlier of the end of the twelve (12) month period
following the Separation Date or the date upon which I am no longer eligible for
such COBRA or other benefits under applicable law.

 

Notwithstanding the foregoing, in the event the Company concludes in
its reasonable judgment that the provision of subsidized COBRA benefits to me is
likely to cause the Company to become subject to excise tax as a result of the
Patient Protection and Affordable Care Act, as amended by the Health Care and
Education Reconciliation Act of 2010, the Company will pay me a monthly amount
in cash equal to the amount of the COBRA subsidy during the period the Company
is obligated to provide subsidized COBRA benefits to me.

 

In addition, commencing August 2, 2017 and ending on December 31,
2017 (the “Consulting Period”), I will provide consulting services only with
respect to business development matters under the direction of Arthur Higgins,
at such times and at such location(s) as mutually agreeable to me and the
Company. The Company acknowledges that I will be entitled to accept any other
employment and/or consulting work and pursue other activities during the
Consulting Period, so long as such employment and other work activities
do not breach this Agreement or any other agreement between me and the
Company.  I will provide these consulting services as an independent contractor
and not as an employee of the Company, and the scope of my work will be by
mutual agreement. I will make myself reasonably available by phone and
electronic mail, to provide consulting services. No in-person meetings
are required during the Consulting Period.  My schedule, including specific work
hours and sites, attendance at meetings and travel are to be determined by
mutual agreement of Arthur Higgins and myself. The parties further agree that
the Company will reimburse me for all reasonable, pre-approved business expenses
incurred by me in performing consulting services pursuant to this Agreement,
including reasonable travel expenses.

 

As remuneration for the consulting services to be provided during the
Consulting Period, contingent upon me (i) executing and not revoking this
Agreement, (ii) on the Separation Date, executing and not revoking the
Supplemental Release attached hereto as Exhibit A, and (iii) complying with this
Agreement and the Supplemental Release, the Company will provide me with
the following:

 

(1)       within eight (8) calendar days of the start of the Consulting Period,
a lump sum cash consulting fee of $100,000;

 

(2)       continued vesting of my currently outstanding restricted stock
unit awards through December 1, 2017 (with all other currently unvested
restricted stock units not scheduled to vest prior to December 1, 2017 cancelled
and terminated as of the Separation Date); and

 

(3)       commencing on the Separation Date and continuing through the end of
the Consulting Period, payment of a monthly cash consulting fee of $31,000.00
per 





 

--------------------------------------------------------------------------------

 



month, payable in arrears (for an aggregate consulting fee of $155,000 for the
Consulting Period).

 

By signing below, I acknowledge and agree that I am not entitled to any
payments or benefits pursuant to my management continuity agreement with
Depomed, Inc., effective as of February 12, 2016 (the “Management Continuity
Agreement”), in connection with the termination of my employment with the
Company, and that payment of the Benefits described above shall be the sole
severance compensation I will receive in connection with such termination of
employment. Except as set forth above regarding certain restricted stock
units, I understand that all equity awards I hold will cease vesting and remain
exercisable following the Separation Date as contemplated the applicable Company
equity incentive plan.

 

In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or the Affiliates, (2) knowingly
and voluntarily waive all claims and release the Corporate Group from any and
all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with
or separation from the Company or the Affiliates (including any claim for a
bonus in respect of actual performance for the year of termination in the event
that such bonus has not yet been paid) and (3) waive any rights that I may have
under any of the Company’s involuntary severance benefit plans (including, but
not limited to, the Management Continuity Agreement), except to the extent that
my rights are vested under the terms of an employee benefit plan sponsored by
the Company or an Affiliate and except with respect to such rights or claims as
may arise after the date this Waiver and Release is executed. This Waiver and
Release includes, but is not limited to, claims and causes of action under:
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Age
Discrimination in Employment Act of 1967, as amended, including the
Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of
1866, as amended; the Civil Rights Act of 1991; the Americans with Disabilities
Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. §§
5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; the California Fair Employment and
Housing Act, as amended; the California Labor Code; claims in connection
with workers’ compensation or “whistle blower” statutes (except to the extent
prohibited by law); and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common law.
Further, I expressly represent that no promise or agreement which is not
expressed herein has been made to me in executing this Waiver and Release, and
that I am relying on my own judgment in executing this Waiver and Release, and
that I am not relying on any statement or representation of the Company, any of
the Affiliates or any other member of the Corporate Group or any of their
agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is entered into with my full knowledge and consent, was not procured
through fraud, duress or mistake and has not had the effect of misleading,
misinforming or failing to inform me.

 

In further exchange for the payment to me of Benefits, I agree not to make any
disparaging or derogatory statements concerning the Company. The Company hereby
agrees to





 

--------------------------------------------------------------------------------

 



instruct its officers and directors not to make any disparaging statements
concerning you. These non-disparagement obligations shall not in any way affect
my or the Company’s obligation or rights in connection with any legal
proceeding. I further acknowledge and agree that I am bound by and will comply
with the Employee Confidential Information and Inventions Agreement and any
similar agreements that I have entered into with the Company and that I will,
within seven (7) calendar days of the date of this Waiver and Release, return
all Company property to the Company.

 

Notwithstanding the foregoing, nothing contained in this Waiver and Release
is intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under this Agreement;
(2) making any disclosure of information required by law; (3) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization;
or (5) filing any claims that are not permitted to be waived or released under
applicable law (although my ability to recover damages or other relief is still
waived and released to the extent permitted by law).  Nothing contained in this
Waiver and Release is intended to waive any rights I may have related to
unemployment compensation and workers’ compensation and indemnification claims
under Section 2802 of the California Labor Code.

 

I acknowledge that I may discover facts different from or in addition to those
which I now know or believe to be true and that this Waiver and Release shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery thereof. I hereby expressly waive any and all
rights and benefits conferred upon me by the provisions of Section 1542 of the
Civil Code of the State of California, and/or any analogous law of any
other state. Section 1542 states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company or any other member of the Corporate Group concerning the subject matter
of this Waiver and Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group on the
same subject matter. I understand that for a period of





 

--------------------------------------------------------------------------------

 



seven (7) calendar days following the date that I sign this Waiver and Release,
I may revoke my acceptance of the offer, provided that my written statement of
revocation is received on or before that seventh day by the Vice President,
Human Resources, Depomed, Inc., 7999 Gateway Boulevard, Suite 300, Newark,
California 94560, facsimile number: (510) 744-8001, in which case the Waiver and
Release will not become effective.  In the event I revoke my acceptance of this
offer, the Company shall have no obligation to provide me Benefits. I understand
that failure to revoke my acceptance of the offer within seven (7) calendar days
from the date I sign this Waiver and Release will result in this Waiver and
Release being permanent and irrevocable.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

In exchange for the releases and other covenants set forth herein, the
Company hereby, (A) agrees not to sue me in any local, state and/or federal
court regarding or relating in any way to my employment with or separation from
the Company or the Affiliates, and (2) knowingly and voluntarily waives all
claims and releases me from any and all claims, demands, actions, liabilities,
and damages, whether known or unknown, arising out of or relating in any way
to my employment with or separation from the Company or the Affiliates. 

 

Thadd Vargas 

 

Sharon D. Larkin

Employee’s Name

 

Company Representative’s Signature

 

 

 

/s/ Thadd Vargas

 

/s/ Sharon D. Larkin

Employee’s Signature

 

Company’s Representative’s Name and Title

 

 

 

July 12, 2017

 

July 12, 2017

Employee’s Signature Date

 

Company’s Execution Date

 





 

--------------------------------------------------------------------------------

 



DEPOMED, INC.

 

SUPPLEMENTAL RELEASE AGREEMENT

 

Depomed, Inc. has offered to pay me the Benefits (as defined in that certain
Waiver and Release Agreement, dated July 12, 2017 (the “Waiver and Release
Agreement”)), which were offered to me in exchange for my agreement, among other
things, to waive all of my claims against and release Depomed, Inc. and its
predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries)
of the Company (collectively referred to as the “Affiliates”) and the Company’s
and Affiliates’ directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of said plans (collectively, with
the Company and Affiliates, referred to as the “Corporate Group”) from any and
all claims, demands, actions, liabilities and damages arising out of or relating
in any way to my employment with or separation from the Company
or the Affiliates; provided, however, that this Supplemental Release shall not
apply to (1) any existing right I have to indemnification, contribution and a
defense, (2) any directors and officers and general liability insurance
coverage, (3) any rights I may have as a shareholder of the Company, (4) any
rights I have to the Benefits, (5) rights to vested benefits under the
Company’s benefit plans and (6) any rights which cannot be waived or released as
a matter of law.

 

I understand that signing this Supplemental Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Supplemental Release and has given me at least twenty-one
(21) calendar days from the day I received a copy of this Supplemental Release
to sign it.

 

In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or the Affiliates, (2) knowingly
and voluntarily waive all claims and release the Corporate Group from any and
all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with
or separation from the Company or the Affiliates (including any claim for a
bonus in respect of actual performance for the year of termination in the event
that such bonus has not yet been paid) and (3) waive any rights that I may have
under any of the Company’s involuntary severance benefit plans (including, but
not limited to, the Management Continuity Agreement (as defined in the Waiver
and Release Agreement)), except to the extent that my rights are vested under
the terms of an employee benefit plan sponsored by the Company or an Affiliate
and except with respect to such rights or claims as may arise after the date
this Supplemental Release is executed. This Supplemental Release includes, but
is not limited to, claims and causes of action under:  Title VII of the Civil
Rights Act of 1964, as amended (“Title VII”); the Age Discrimination in
Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866, as amended; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990 (“ADA”);
the Energy Reorganization Act, as amended, 42 U.S.C. §§ 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley Act of
2002; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; the California Fair Employment and
Housing Act, as amended; the California Labor Code; claims in connection with
workers’ compensation or





 

--------------------------------------------------------------------------------

 



“whistle blower” statutes (except to the extent prohibited by law); and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed herein has been made to me in
executing this Supplemental Release, and that I am relying on my own judgment in
executing this Supplemental Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member
of the Corporate Group or any of their agents. I agree that this Supplemental
Release is valid, fair, adequate and reasonable, is entered into with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me.

 

In further exchange for the payment to me of Benefits, I agree not to make any
disparaging or derogatory statements concerning the Company. The Company hereby
agrees to instruct its officers and directors not to make any disparaging
statements concerning you. These non-disparagement obligations shall not in any
way affect my or the Company’s obligation or rights in connection with any legal
proceeding. I further acknowledge and agree that I am bound by and will comply
with the Employee Confidential Information and Inventions Agreement and any
similar agreements that I have entered into with the Company and that I will,
within seven (7) calendar days of the date of this Supplemental Release, return
all Company property to the Company.

 

Notwithstanding the foregoing, nothing contained in this Supplemental Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Waiver and
Release Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or
the Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law). Nothing
contained in this Supplemental Release is intended to waive any rights I may
have related to unemployment compensation and workers’ compensation and
indemnification claims under Section 2802 of the California Labor Code.

 

I acknowledge that I may discover facts different from or in addition to those
which I now know or believe to be true and that this Supplemental Release shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery thereof. I hereby expressly waive any and all
rights and benefits conferred upon me by the provisions of Section 1542 of the
Civil Code of the State of California, and/or any analogous law of any other
state.  Section 1542 states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY





 

--------------------------------------------------------------------------------

 



AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

Should any of the provisions set forth in this Supplemental Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Supplemental Release. I acknowledge
that this Supplemental Release sets forth the entire understanding
and agreement between me and the Company or any other member of the Corporate
Group concerning the subject matter of this Supplemental Release and supersede
any prior or contemporaneous oral and/or written agreements or representations,
if any, between me and the Company or any other member of the Corporate Group on
the same subject matter. I understand that for a period of seven (7) calendar
days following the date that I sign this Supplemental Release, I may revoke my
acceptance of the offer, provided that my written statement of revocation is
received on or before that seventh day by the Vice President, Human
Resources, Depomed, Inc., 7999 Gateway Boulevard, Suite 300, Newark, California
94560, facsimile number: (510) 744-8001, in which case the Supplemental Release
will not become effective. In the event I revoke my acceptance of this offer,
the Company shall have no obligation to provide me Benefits. I understand that
failure to revoke my acceptance of the offer within seven (7) calendar days from
the date I sign this Supplemental Release will result in this Supplemental
Release being permanent and irrevocable.

 

I acknowledge that I have read this Supplemental Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Supplemental Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age,
sex, national origin, or disability and any other claims arising prior to the
date of this Supplemental Release. By execution of this document, I do not waive
or release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Corporate Group which occur after the date of the execution
of this Supplemental Release.

 

In exchange for the releases and other covenants set forth herein, the
Company hereby, (A) agrees not to sue me in any local, state and/or federal
court regarding or relating in any way to my employment with or separation from
the Company or the Affiliates, and (2) knowingly and voluntarily waives all
claims and releases me from any and all claims, demands, actions, liabilities,
and damages, whether known or unknown, arising out of or relating in any way
to my employment with or separation from the Company or the Affiliates.

 



 

    

 

Employee’s Name

 

Company Representative’s Signature

 

 

 

 

 

 

Employee’s Signature

 

Company’s Representative’s Name and Title

 

 

 

 

 

 

Employee’s Signature Date

 

Company’s Execution Date

 

 

 

 

 

--------------------------------------------------------------------------------